EXHIBIT 4.6 CHARTER ANCILLARY AGREEMENT by and among SHIP FINANCE INTERNATIONAL LIMITED, THE VESSEL OWNING SUBSIDIARIES NAMED HEREIN, FRONTLINE LTD. AND FRONTLINE SHIPPING LIMITED CHARTER ANCILLARY AGREEMENT THIS CHARTER ANCILLARY AGREEMENT is entered into as of January 1, 2004 by and among Ship Finance International Limited, a Bermuda corporation (the “Company”), the vessel owning subsidiaries named on Schedule A hereto (the “Owners”), Frontline Ltd., a Bermuda corporation (“Frontline”), and Frontline Shipping Limited, a Bermuda corporation (the “Charterer”). The Company, the Owners, Frontline and the Charterer and any Substitute Owners that execute counterpart signature pages pursuant to Section 8.6(b) are collectively referred to herein as the “Parties.” RECITALS: WHEREAS, the Owners are the owners of those vessels (the “Vessels”) set forth opposite their names on Schedule A hereto; WHEREAS, pursuant to the Fleet Purchase Agreement, Frontline has agreed to sell to the Company, and the Company has agreed to purchase from Frontline, either directly or indirectly through intermediate holding companies, all of the issued and outstanding shares of capital stock of each of the Owners on the terms and subject to the conditions set forth therein; WHEREAS, pursuant to the Charters, each of the Owners has agreed to charter its Vessel to the Charterer, on the terms and subject to the conditions set forth therein; WHEREAS, pursuant to the Management Agreements, Frontline Management has agreed to provide to the Owners certain technical and operational management services with respect to the Vessels, on the terms and subject to the conditions set forth therein; WHEREAS, pursuant to the Administrative Services Agreement, Frontline Management has agreed to provide to the Company certain administrative support services, including corporate compliance, payroll, tax, regulatory compliance, legal and other administrative services, on the terms and subject to the conditions set forth therein; WHEREAS, pursuant to the Performance Guarantee, Frontline has agreed to guarantee the performance of the obligations of the Charterer under the Charters (other than the payment of charter hire) and this Agreement and the obligations of Frontline Management under the Management Agreements and the Administrative Services Agreement; WHEREAS, the Parties desire to enter into this Agreement to evidence the Parties’ understanding with respect to, among other things, the Charter Service Reserve, the deferral of certain payments owing by the Charterer to the Owners under the Charters in certain circumstances, the payment by the Charterer to the Company of certain profit sharing bonus amounts and certain collateral arrangements with respect to the Charterer’s obligations under this Agreement and the Charters; NOW, THEREFORE, in consideration of the premises and the covenants, conditions, and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as follows: ARTICLE I DEFINITIONS; INTERPRETATION; EFFECTIVE DATE 1.1Definitions. As used in this Agreement, the following terms shall have the respective meanings set forth below. Capitalized terms that are used but not defined herein shall have the meanings set forth in the Fleet Purchase Agreement. “Accumulated Off Hire Allowance” means, with respect to a Vessel, the aggregate Off Hire Allowance for such Vessel giving effect to the Off Hire Allowance for the calendar year in which such determination is made and for all prior years from inception of its respective Charter until any date of determination. “Accumulated Off Hire Amount” means, with respect to a Vessel, the aggregate Off Hire Amount for such Vessel from inception of its respective Charter until any date of determination. “Administrative Services Agreement” means that certain Administrative Services Agreement, dated as of January 1, 2004, among Frontline Management, the Company and the Owners. “Affiliate” of a Person means any Person directly or indirectly controlling, controlled by, or under common control with such Person. “Agreement” means this Charter Ancillary Agreement, as it may be amended, modified, or supplemented from time to time. “Annual Financial Statements” has the meaning set forth in Section 2.4(c). “Bonus Deferral” has the meaning set forth in Section 4.3(b). “Bonus Payment” has the meaning set forth in Section 4.1. “Bonus Payment Date” has the meaning set forth in Section 4.3(a). “Bonus Payment Schedule” has the meaning set forth in Section 4.2(a). “Business Day” means any day other than (a) Saturday or Sunday or (b) any other day on which banks in New York, New York or Oslo, Norway are permitted or required to be closed. “Cash” means United States currency on hand and on deposit and demand deposits. “Cash Equivalents” means: (1)securities issued or directly and fully guaranteed or insured by the United States Government or any agency or instrumentality of the United States (provided that the full faith and credit of the United States is pledged in support thereof), having maturities of not more than one year from the date of acquisition; (2)marketable general obligations issued by any state of the United States of America or any political subdivision of any such state or any public instrumentality thereof maturing within one year from the date of acquisition and, at the time of acquisition, having a credit rating of “A” or better from either Standard & Poor’s Ratings Services or Moody’s Investors Service, Inc.; (3)certificates of deposit, time deposits, eurodollar time deposits, overnight bank deposits or bankers’ acceptances having maturities of not more than one year from the date of acquisition thereof issued by any bank or financial institution the long-term debt of which is rated at the time of acquisition thereof at least “A” or the equivalent thereof by Standard & Poor’s Ratings Services, or “A” or the equivalent thereof by Moody’s Investors Service, Inc., and having combined capital and surplus in excess of $500.0 million; (4)repurchase obligations with a term of not more than seven days for underlying securities of the types described in clauses (1), (2) and (3) entered into with any bank meeting the qualifications specified in clause (3) above; (5)commercial paper rated at the time of acquisition thereof at least “A-2” or the equivalent thereof by Standard & Poor’s Ratings Services or “P-2” or the equivalent thereof by Moody’s Investors Service, Inc., or carrying an equivalent rating by a nationally recognized rating agency, if both of the two named rating agencies cease publishing ratings of investments, and in any case maturing within one year after the date of acquisition thereof; and (6)interests in any investment company or money market fund which invests primarily in instruments of the type specified in clauses (1) through (5) above. “Charter Service Reserve” means, at any time of determination, all Cash and Cash Equivalents held by the Charterer, except for any such Cash and Cash Equivalents in excess of the then applicable Minimum Reserve. “Charters” means those certain Time Charters, dated as of January 1, 2004, between the Charterer and the Owners, in each case with respect to the Vessel owned by each such Owner, as set forth on Schedule A. “Earnings Account” has the meaning set forth in Section 2.5. “Event of Default” means: (a)any material breach by the Charterer of any provision of any Charter (including the failure to make charter payments thereunder when due; provided, however, that the exercise by the Charterer of its rights under Article III of this Agreement shall not be deemed to be an Event of Default); (b)any material breach by the Charterer or Frontline of any provision of this Agreement or the Performance Guarantee; (c)any material breach by Frontline Management of any provision of any Management Agreement; or (d)the failure of the Charterer at any time to hold at least $55,000,000 in Cash or Cash Equivalents. “Fleet Closing Date” has the meaning set forth in Section 1.3. “Fleet Purchase Agreement” means that certain Fleet Purchase Agreement, dated as of December 11, 2003, between Frontline and the Company. “Frontline Management” means Frontline Management (Bermuda) Ltd., a Bermuda corporation and wholly owned subsidiary of Frontline. “GAAP” means United States generally accepted accounting principles set forth in the opinions and pronouncements of the Accounting Principles Board of the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board or in such other statements by such other entity as have been approved by a significant segment of the accounting profession, which are in effect from time to time. “Indebtedness” means at a particular time, without duplication, (i) any indebtedness for borrowed money or issued in substitution for or exchange of indebtedness for borrowed money, (ii) any indebtedness evidenced by any note, bond, debenture or other debt security, (iii) any indebtedness for the deferred purchase price of property or services with respect to which a Person is liable, contingently or otherwise, as obligor or otherwise, (iv) any commitment by which a Person assures a creditor against loss (including, without limitation, contingent reimbursement obligations with respect to letters of credit), (v) any indebtedness guaranteed in any manner by a Person (including, without limitation, guarantees in the form of an agreement to repurchase or reimburse), (vi) any obligations under capitalized leases with respect to which a Person is liable, contingently or otherwise as obligor, guarantor or otherwise, or with respect to which obligations a Person assures a creditor against loss, and (vii) any indebtedness secured by a lien on a Person’s assets; provided, however, that the obligations of the Charterer under the Charters shall not be deemed to be Indebtedness. “Lien” means any mortgage, pledge, security interest, encumbrance, lien or charge of any kind (including any agreement to give any of the foregoing, any conditional sale or other title retention agreement, any lease in the nature thereof, and the filing of or agreement to give any financing statement or like instrument under the laws of any jurisdiction). “Management Agreements” means those certain Management Agreements entered into or to be entered into between Frontline Management and the Owners, in each case with respect to the Vessel owned by each such Owner, as set forth on Schedule A. “Minimum Reserve” means US$250,000,000 (provided, however, that the Minimum Reserve shall be decreased by an amount equal to US$5,300,000 upon the termination of any Charter after the date hereof other than by reason of default by the Charterer under this Agreement or the Charters). “Off Hire Allowance” means, for any calendar year with respect to a Vessel, an amount equal to 5 multiplied by the charter hire rate (set forth in Clause 44 of the applicable Charter) applicable to such Vessel under its respective Charter. “Off Hire Amount” means, with respect to a Vessel, an amount equal to the number of days of actual off-hire for such Vessel multiplied by the charter hire rate (set forth in Clause 44 of the applicable Charter) applicable to such Vessel under its respective
